Citation Nr: 1018877	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to March 
1948.  He died in January 2008.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Appellant did not appear for a hearing 
before the Board.  As the Appellant has not shown good cause 
for her failure to appear, her request for a hearing is 
deemed withdrawn. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008; the cause of death 
listed on the death certificate was unknown natural causes; 
diabetes mellitus, hypertension, and hyperparathyroidism were 
listed as contributing to the cause of death.

2.  At the time of the Veteran's death, the Veteran's 
service-connected disabilities were bilateral hearing loss 
and tinnitus.

3.  Neither the service-connected bilateral hearing loss nor 
tinnitus caused or contributed to the cause of the Veteran's 
death. 



4.  Neither diabetes mellitus, hypertension, nor 
hyperparathyroidism was affirmatively shown to have had onset 
during service; neither diabetes mellitus, hypertension, nor 
hyperparathyroidism was manifested to a compensable degree 
within one year from the date of separation from service; 
neither diabetes mellitus, hypertension, nor 
hyperparathyroidism, first diagnosed after service beyond the 
one-year presumptive period as chronic disease, is unrelated 
to an injury, disease, or event of service origin; neither 
diabetes mellitus, hypertension, nor hyperparathyroidism was 
caused by or aggravated by service-connected bilateral 
hearing loss or tinnitus. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the cause of the Veteran's death.   38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include: (1) a 
statement of the conditions, if any, for which the Veteran 
was service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter 
dated in June 2009.  The Appellant was notified that the 
Veteran's service-connected disabilities were bilateral 
hearing loss and tinnitus.  The Appellant was notified of the 
evidence needed to substantiate the claim of service 
connection for cause of death based on the service-connected 
disabilities, namely, a service-connected disability caused 
or contributed to the cause of the Veteran's death.  



The Appellant was notified of the evidence needed to 
substantiate the claim of service connection for cause of 
death based on a condition not yet service connected, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit non-Federal records, such a private 
medical records, or authorize VA to obtain any non-Federal 
records on her behalf.  The notice included the provisions 
for the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim); and of Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions 
for which the veteran was service-connected at the time of 
his death).   

To the extent the degree of disability assignable was omitted 
from the VCAA notice, as the claim is denied no compensation 
is payable as a matter of law, and the omission has not been 
prejudicial to the adjudication of the claim. 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim was 
readjudicated as evidenced by the statement of the case, 
dated in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as VA treatment records.  
The Appellant has not identified any additional pertinent 
records for the RO to obtain on her behalf.  

In a disability compensation claim, the Secretary of Veterans 
Affairs must obtain a VA medical opinion when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2008). 



The Board has considered whether a VA medical opinion is 
necessary and finds that, because there is no evidence to 
suggest that the Veteran's diabetes mellitus, hypertension, 
and hyperparathyroidism were in any way related to his 
military service, or that his service-connected bilateral 
hearing loss and tinnitus in any way contributed to his 
death, a nexus opinion is not required to decide the claim 
under 38 C.F.R. § 3.159(c)(4).

While VA has the duty to assist the Appellant in the 
development of the claim, VA has no legal authority to obtain 
records not in the custody of VA or another Federal agency 
without the Appellant's authorization, which she has not 
provided.  In the VCAA notice letter in June 2009 VCAA, the 
Appellant asked the Appellant to submit either private 
treatment records related to the Veteran's death or a signed 
a release authorizing VA to obtain such records on her 
behalf.  Neither the records nor the release were submitted. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related to the cause 
of death.  

For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, hypertension, or an 
endrocrinopathy, if the disease becomes manifest to a 
compensable degree within one year after service.  
38 U.S.C.A. §§1112, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

Facts

The Veteran died in January 2008 at the age of 79.  The death 
certificate listed the primary cause of death as unknown 
natural causes and listed diabetes mellitus, hypertension, 
and hyperparathyroidism as contributing causes of his death.  
At the time of his death, the Veteran's service-connected 
disabilities were bilateral hearing loss and tinnitus.

In her Notice of Disagreement, the Appellant disagreed with 
the denial of service connection because the Veteran suffered 
his whole life from the hearing loss disability he incurred 
in service.  In her Substantive Appeal, the Appellant 
asserted that the Veteran's military service was a 
contributing factor in his death.

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of diabetes 
mellitus, hypertension, or hyperparathyroidism.

After service VA records show that in November 2004 the 
Veteran's medical history included hypertension for over 15 
years and diabetes mellitus for 10 years.  Also in November 
2004, the Veteran was diagnosed with an essential tremor and 
a blood test to check the thyroid-stimulating hormone was 
recommended. 



Analysis

The factual and legal questions that are presented are: 1) 
whether the Veteran's service-connected disabilities of 
bilateral hearing loss and tinnitus caused or contributed to 
his death; and, 2) whether service connection is warranted 
for any of the conditions shown on the death certificate as 
contributory causes of the Veteran's death. 

There is no competent evidence, including the death 
certificate, that the Veteran's service-connected bilateral 
hearing loss or tinnitus caused or contributed to the cause 
of the Veteran's death or that the service-connected caused 
or aggravated the fatal diseases that contributed to the 
Veteran's cause of death.  And the Appellant has not argued 
hearing loss or tinnitus caused or contributed to the cause 
of the Veteran's death. 

As for the conditions not service-connected at the time of 
death, the Veteran's service treatment records did not 
contain any evidence contemporaneous with service or from any 
other source to affirmatively show that diabetes mellitus, 
hypertension, or hyperparathyroidism had onset during 
service.  Service connection for the Veteran's causes of 
death is, therefore, not established under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a). 

In addition, there is no evidence that either diabetes 
mellitus, hypertension, or hyperparathyroidism was manifest 
to a compensable degree within the first year after service 
separation.  The record shows that the diseases were first 
documented in 2004 with a history dating to no earlier than 
1989, more than 40 years after service, and well beyond the 
one-year presumptive period for the diseases as chronic 
diseases.  Therefore service connection for these 
disabilities is not established under 38 U.S.C.A. §§  1112, 
1131 and 38 C.F.R. §§ 3.307 and 3.309.

As neither diabetes mellitus, hypertension, nor 
hyperparathyroidism was noted in active service, the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b), 
do not apply.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), neither diabetes 
mellitus, hypertension, nor hyperparathyroidism is a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the diagnosis or 
presence of the disability is medical in nature.

Also, under certain circumstances, lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

As neither diabetes mellitus, hypertension, nor 
hyperparathyroidism is a condition that can be identified 
through perception, that is, the observations of a lay 
person, and as the diagnosis requires specialized knowledge, 
education, training, or experience, the diseases are not 
simple conditions. 

As the fatal diseases are not conditions under case law that 
have been found to be capable of lay observation and the 
fatal conditions are not simple medical conditions, the 
Appellant's statements are not competent evidence to 
establish that the conditions were present in service.  



And in the absence of competent evidence suggesting an 
association between the fatal diseases that contributed to 
the cause of the Veteran's death and an injury or disease or 
even service or to a service-connected disability, there is 
no possible association with service, and VA is not required 
to further develop the claim by obtaining a VA medical 
opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Appellant has asserted that the Veteran's military 
service contributed to his death.  Where as here there is a 
also a question of medical causation, that is, an association 
between the fatal diseases that contributed to the cause of 
the Veteran's death and injury, disease, or event in service, 
where a lay assertion of medical causation is not competent 
medical evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  And there is no evidence that the Appellant is 
qualified, that is competent through education, training, or 
experience, to offer a medical opinion regarding a causal 
connection between the Veteran's death and his military 
service.  For this reason, the Board rejects the Appellant's 
assertion that the Veteran's military service contributed to 
his death. 

As there is no competent evidence to support the claim of 
service connection for the cause of the Veteran's death, the 
Appellant has not met the evidentiary burden to establish all 
elements of the claim under 38 U.S.C.A. § 5107(a), and 
service connection for the cause of the Veteran's death is 
not established. 






In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for the cause of 
the Veteran's death, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


